
	
		I
		112th CONGRESS
		1st Session
		H. R. 520
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Young of Alaska
			 (for himself, Mr. Wu,
			 Mr. Jones,
			 Mr. DeFazio,
			 Mr. Stark,
			 Mr. Holt, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require labeling of genetically engineered fish.
	
	
		1.Amendment to the Federal
			 Food, Drug, and Cosmetic Act regarding genetically engineered
			 salmonSection 403 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is further amended by
			 adding at the end the following:
			
				(z)If it contains genetically engineered fish
				unless the food bears a label stating that the food contains genetically
				engineered
				fish.
				.
		
